 638DECISIONSOF NATIONALLABOR RELATIONS BOARDAMERICAN COATING MILLS, DIVISION OF OWENS-ILLINOIS GLASS, COM-PANYandPRINTING SPECIALTIES AND PAPER PRODUCTS UNION No.415, PETITIONERCHICAGO CARTON COMPANY, DIVISION OF UNITED BISCUIT COMPANYOF AMERICAandPRINTING SPECIALTIES AND PAPER PRODUCTS UNIONNo. 415, PETITIONERCONTAINER CORPORATION OF AMERICAandPRINTING SPECIALTIES ANDPAPER PRODUCTS UNION No. 415, PETITIONERCONTAINER CORPORATION OF AMERICAandDISTRICTNo. 8,INTERNA-TIONAL ASSOCIATION OF MACHINISTS, PETITIONER.CasesNos.13-RC-2?41,13-RC-924 , 13-RC-2243, and 13-RC-' L62.December2071951Decision and Direction of ElectionsUpon separate petitions duly filed, a consolidated hearing was heldbefore John P. von Rohr, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Herzog and Members Reynolds andMurdock].Upon the entire record in thesecases, the Board finds :1.Each of the Employers is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.3.International Printing Pressmen & Assistants' Union of NorthAmerica, AFL, hereinafter called the Intervenor,' contends that thecontracts in effect between Chicago Carton Company (Division ofUnited Biscuit Company of America), Container Corporation ofAmerica, and American Coating Mills (Division of Owens-IllinoisGlass Company), the Employers involved herein, and the Intervenorare bars to present representation elections.Printing Specialties andPaper Products Union No. 415, hereinafter called the Petitioner, andDistrict No. 8, International Association of Machinists, hereinafter'InternationalPrintingPressmen&Assistants'Union of NorthAmerica, AFL, waspermitted to intervene upon a proper showing of interest in the proceeding.97 NLRB No. 95. AMERICAN COATING MILLS639called the IAM, contend, among other arguments,2 that these con-tracts all contain illegal union-security clauses and therefore cannotoperate as bars to the present proceedings.In Case No. 13-RC-2241, involving American Coating Mills, theunion-security clause reads as follows :It is agreed that for the life of this agreement, all eligibleemployees shall as a condition of employment become and remain-members of the Union in good standing and all new employeesshall become members of the Union (upon completion of 30 daysof employment).In Case No. 13-RC-2242, involving Chicago Carton Company, theunion-security clause reads as follows :All employees covered hereunder shall become members of theUnion.All new employees covered hereunder shall become mem-bers of the Union thirty (30) days after their employment....In Cases Nos. 13-RC-2243, and 13-RC-2262, involving the Con-tainer Corporation of America, the union-security clause reads asfollows :Pursuant to National Labor Relations Board certification,dated January 5, 1948, it is agreed that for the life of this Agree-ment all eligible employees shall, as a condition of employment,become and remain members of the Union, and all new employeesshall become members upon thirty (30) days' employment orthe thirtieth day following effective date of this Agreement,whichever is the later, in conformity with the provisions of Sec-tion 8 (a) (3) of the National Labor Relations Act.Examining these provisions in the light of the decision of the Boardin theCharles A. Krause Milling Co .3case,we find that the aboveclauses, by not according a 30-day grace period to employees whowere not already members of the union on the effective date of thecontract, provide for union security in excess of that permitted inSection 8 (a) (3) of the Act, and are therefore unlawful within themeaning of that section.The contracts, therefore, cannot operateas bars to these proceedings.We find that questions affecting commerce exist concerning therepresentation of employees, of the Employers within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the agreement of the parties, thatthe following employees of the Employers constitute separate units2 As we find, for reasons hereinafter given,that the above-mentioned contracts containillegal union-security clauses and therefore cannot operate to bar these proceedings, it isunnecessary for us to determine the merits of the Petitioner's and IAM's other contentiostconcerning the contract bar issue.0 97 NLRB 536 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :1.All production and maintenance employees of the AmericanCoating Mills, Division of Owens-Illinois Glass Company at its Chi-cago, Illinois, plant, excluding truck drivers, office help, and super-visors within the meaning of the Act..2.All production and maintenance employees, of the Chicago Car-ton Company, Division of United Biscuit Company of America atits Chicago, Illinois, plant, including shipping and receiving employ-ees, but excluding office employees, sales force, salaried employees,storekeepers, watchmen, steam plant employees, cafeteria employees,executives, and supervisors within the meaning of the Act.3.All factory employees of the Container Corporation of Americaplant at 1301 West 35th Street, Chicago, Illinois, including productionand cafeteria employees, window washers, janitors and janitresses,and excluding all other employees of the maintenance department,all office and clerical employees, guards, power plant, professional,and supervisory employees as defined in the National Labor RelationsAct.4.All employees in the maintenance department of the ContainerCorporation of America plant at 1301 West 35th Street, Chicago,Illinois, excluding the window washers, janitors and janitresses, officeand clerical employees, guards, power plant employees, professionalemployees, supervisors, and all other employees.[Text of Directionof Elections omitted from publication in thisvolume.]EDWARD H. GOODWIN AND GEORGE G. GOODWIND/B/APACIFIC TENTAWNING,Co.andUPHOLSTERERS'INTERNATIONAL UNION, LOCALNo.26,PETITIONER.Case No. 20-RC-142?.December26, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Nathan R. Berke,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].97 NLRB No. 87.